DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1-3, 6, 7, 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/052311 A1 (hereinafter “Kubo”) with a machine translation (submitted on 4 June 2020) being used as the English language equivalent translation, in view of JP 2009/035444 A (hereinafter “Asaoka”) with a machine translation (submitted on 7 September 2021) being used as the English language equivalent translation, and further in view of United States Patent Application Publication No. US 2013/0149503 (hereinafter “Yamamoto”).Regarding claims 1, 6, 7, 9, 14, and 15 	Kubo teaches a laminated glass comprising an interlayer between two sheets of glass (abstract), where the interlayer comprises a resin (page 2, 2nd paragraph), which corresponds to a first glass sheet; a second glass sheet; and an interlayer positioned between the first glass sheet and the second glass sheet, to bond the first glass sheet and the second glass sheet together. 	Kubo teaches the interlayer includes a bottom wedge section (first area) 18, a maximum thickness 16 point (transition point), a top wedge section (second area) 17 are provided from a bottom end (lower end) 12 to a top end 11 of the laminated glass 10 when the laminated glass is attached to a vehicle (abstract; page 3, 4th and 7th paragraphs; and Figures 1 and 2). 	Kubo teaches the bottom wedge section (first area) 18 includes an imagining part 26 of an image projected from the heads-up display device 20 (page 4, 1st full 16 and the second area 17 are not used for the head-up display. 	Kubo teaches the thickness of the upper side (upper end when the laminated glass is attached to the vehicle) and the lower side (lower end) can be the same (page 3, 7th paragraph), which falls within the claimed ranges from claims 9 and 15. 	Kubo teaches the bottom wedge section (first area) 18 has a thickness at an upper end side (end next to the maximum thickness point 16) thicker than at lower end side (end next to the bottom end 12) when the laminated glass is attached to the vehicle, to have a wedge-shaped cross-sectional shape forming a positive wedge angle, wherein the top wedge section (second area) 17 has a thickness at an upper end side (end next to the top end 11) thinner than at lower end side (end next to the maximum thickness point 16) when the laminated glass is attached to the vehicle, to have a wedge-shaped cross-sectional shape forming a negative wedge angle, and wherein the maximum thickness 16 point (transition point) is a point in which the positive wedge angle transitions to the negative wedge angle (Figures 2, 4(B), and 4(C); and page 3, 6th and 7th paragraphs). 	Kubo does not explicitly teach the maximum thickness 16 point is a transition area having a thickness that gradually changes between the bottom wedge section (first area) 18 and the top wedge section (second area) 17 such that the thickness does not change in a step-wise manner and the positive wedge angle smoothly transitions to the negative wedge angle within the transition area in a non-step-wise manner. 	Asaoka teaches a wedge shaped interlayer film for a windshield (abstract).  153 to a maximum thickness portion BL2 (having a positive wedge angle) and a thickness which gradually decreases from the maximum thickness portion BL2 to an upper end portion 168 (having a negative wedge angle) (Figure 9; and paragraphs [0013] and [0064]).  Asaoka teaches a smooth transition (thickness that does not change in a step-wise manner and the positive wedge angle smoothly transitions to the negative wedge angle within the transition area in a non-step-wise manner) between the wedge shaped portion and the two side portions 153, 168 results in a desired suppression of optical distortion (paragraph [0065]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the bottom wedge section (first area) 18, the maximum thickness 16 point (transition point), a top wedge section (second area) 17 sections of Kubo with the smooth transition profile (which corresponds to a transition area in the region of the aforementioned transition point) of Asaoka to prevent the occurrence of optical distortions in the laminated glass. 	Kubo does not explicitly teach the wedge angles of: the top wedge section (second area) 17 included in a test area B specified in JIS R3212 is less than 0 mrad and greater than -1.0 mrad; the top wedge section (second area) 17 included in a test area A specified in JIS R3212 is less than 0 mrad and greater than -0.7 mrad; a wedge angle progression of the transition area deviates more than 0.35 mrad; and the bottom wedge section (first area) 18 is greater than or equal to +0.2 mrad. 	Yamamoto teaches a wedge-shaped interlayer film for laminated glass (abstract and Figure 1).  Yamamoto teaches for suppression of double images the wedge angle θ 18 and the top wedge section (second area) 17 of Kubo with the wedge angles disclosed by Yamamoto to prevent the occurrence of double images in the laminated glass.   	It is noted that the modification of the bottom wedge section (first area) 18 of Kubo with the wedge angle of 0.2 mrad to 0.7 mrad corresponds to a wedge angle, as defined in the instant application, being +0.2 mrad to +0.7 mrad, which falls within the claimed ranges from claims 7 and 14.  It is additionally noted that the modification of the top wedge section (second area) 17 of Kubo with the wedge angle of 0.2 mrad to 0.7 mrad corresponds to a wedge angle, as defined in the instant application, being -0.2 mrad to -0.7 mrad, which falls within the claimed ranges.  Moreover, based on the combination of Kubo, Asaoka, and Yamamoto, as detailed above, there is a wedge angle progression of the transition area which deviates from 0.4 mrad (deviation from +0.2 mrad to -0.2 rad) to 1.4 mrad (deviation from +0.7 mrad to -0.7 rad), which falls within the claimed range.	As previously mentioned, Asaoka teaches a desired suppression of optical distortion occurs when a smooth transition between the wedge shaped portion and the two side portions are present (paragraph [0065]).  The combination of Kubo, Asaoka, and Yamamoto does not explicitly teach a length of the transition area in a vertical direction along the laminated glass is greater than or equal to 100 mm.  However, it would have been obvious to a person having ordinary skill in the art to determine an 153 to the value at the upper end portion 168.Regarding claims 2 and 12 	In addition, the combination of Kubo, Asaoka and Yamamoto meets the claimed feature requiring a maximum thickness portion 16 of the laminated glass is positioned within the transition area (Kubo – Figure 4(C)).Regarding claims 3 and 13 	In addition, Kubo teaches the laminated glass is a windshield of a vehicle, and the lower wedge or bottom wedge section (first area) 18 includes an imaging portion of an image projected from a head-up display device (page 2, 8th paragraph).  Kubo does not explicitly teach the maximum thickness portion 16 of the laminated glass is positioned 100 mm or more above the upper end of the bottom wedge section (first area) 18 in a vertical direction when the laminated glass is attached to the vehicle.  However, it would have been an obvious matter of design choice for a person having ordinary skill in the art at the time of the invention to determine the position of the maximum thickness portion 16 of the laminated glass based on the desired area and location of the imaging portion of an image projected from a head-up display device which is located in the adjacent lower wedge or bottom wedge section (first area) 18 . 
Response to Arguments
Applicant’s arguments, see page 6, filed 2 December 2021, with respect to the rejection of claim 11 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive.  	The applicant highlighted three different limitations which are claimed in each of independent claims 1 and 6.  These limitations include:  1) there is a transition area in which the positive wedge angle transitions to the negative wedge angle;  2) the wedge angle of the second area (an area having a negative wedge-shaped cross- sectional shape) included in the test area A specified in JIS Standard R3212 is less than 0 mrad and greater than -0.7 mrad (claim 1) or the wedge angle of the second area included in a test area B specified in JIS R3212 is less than 0 mrad and greater than -1.0 mrad (claim 6); and 3) the length of the transition area in a vertical direction along the laminated glass is greater than or equal to 100 mm. 	The applicant argued: Kubo does not teach any of limitations 1), 2), and/or 3); Asaoka does not teach limitations 2) and/or 3); and Yamamoto does not teach any of limitations 1), 2), and/or 3).  However, with regards to these general positions, the examiner respectfully submits all of the limitations found in claims 1 or 6 have been met by the combination of Kubo, Asaoka, and Yamamoto, as specified in the rejection of record..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783